Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art did not disclose or suggest the use of OAZ1 to normalize gene expression measured by real time PCR in breast cancer samples. OAZ1 had been suggested as a “housekeeping gene” for normalization generally (e.g. US 2006/0234270, paragraph [0086], “Human mRNA for ornithine decarboxylase antizyme gb:D87914.1”, IDS reference). See also de Jonge (2007, which is only considered prior art due to the absence of an English translation of the instant application’s foreign priority document in the application file), who touted OAZ1 as one of four candidate housekeeping genes due to their stable expression patterns. However, the prior art had not actually used OAZ1 to normalize expression of genes in real time PCR, particularly in the case breast cancer. Moreover, the prior art indicated the uncertainty of suitability of any particular gene for use in normalization. Khimani et al (BioTechniques 2005) found that a number of presumed “housekeeping genes”, including OAZ1, were in fact differentially expressed in different situations (see Table 2, where it was found to be differentially regulated in two different models of prostate cancer). Likewise, Sgarlato (2005) found OAZ1 to be differentially regulated in cervical cancer. Due to the unpredictability of a particular gene’s expression variation in any particular context, there would not have been a reasonable expectation of success that OAZ1 would have been suitable for normalization of gene expression data in a real time PCR assay for any clinical condition for which it had not been verified as suitable, such as breast cancer), despite its having been generally suggested for use as a housekeeping gene. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637